DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election with traverse of Group III corresponding to claims 14-20 in the reply on 11/29/2021 is acknowledged.  The traversal is on the grounds that the PTO has not carried forward its burden of proof to establish that searching and examining the noted sets of claims would be an undue burden, which is moot because the restriction requirement is based on PCT Rule 13.1 and 13.2, and Examiner does not need to show an undue burden.
	Therefore, the restriction requirement is still deemed proper and is made FINAL.
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim.  Applicants timely traversed the restriction (election) requirement in the reply filed on 11/29/2021.
 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FEI (US 20080017238 A1).
	Regarding claim 14, FEI teaches an apparatus (see the thermoelectric module 100 used in an exhaust system 400, see Figs. 1-6) comprising:
a stressor layer configured in a three-dimensional shape (see the flexible substrate 60 in a three-dimensional shape, wherein the flexible substrate 60 provides stress to the thermoelectric material layer 62) (see Figs. 3, 5, [0026]); and 
a functional layer attached to and enclosing the stressor layer (see the thermoelectric material layer 62 attached to and enclosing the flexible substrate 60) (see Figs. 3, 5-6, [0026]), 
wherein an inner diameter of the three-dimensional shape depends on a thickness of the stressor layer (The inner diameter of the three-dimensional shape depends on the thickness of the flexible substrate 60) (see Figs. 5-6).  

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 14.


	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 14.
	FEI teaches the stressor layer comprises a polymer (see polyamide or Kapton® tape) (see [0026]).

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 14.
	FEI teaches the functional layer comprises a thermoelectric responsive layer (see the thermoelectric material layer 62).

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 17.
	FEI teaches the thermoelectric responsive layer includes telluride ([0026] Different stochiometries of bismuth telluride, germanium telluride may be used as the thermoelectric material 62).

	Regarding claim 19, Applicant is directed above for a full discussion as applied to claim 17.
	FEI teaches a tube having a temperature gradient (see the hollow tube 72, which has a capability of temperature gradient) (see Figs. 2-3, 5-6, [0019]-[0021], [0026]-[0027], wherein the stressor layer surrounds at least a portion of the tube (see Figs. 5-6).

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 17.
	FEI teaches four electrodes (see top terminal 16, bottom terminal 18, top cover electrically conductive tab 24, bottom cover electrically conductive tab 22) coupled to the thermoelectric responsive layer (see Figs. 2-4), wherein the four electrodes include a heat sink electrode, a heater shoe electrode, a hot thermocouple, and a cold thermocouple (top cover electrically conductive tab 24, bottom cover electrically conductive tab 22, bottom terminal 18, top terminal 16, respectively or bottom cover electrically conductive tab 22, top cover electrically conductive tab 24, top terminal 16, bottom terminal 18, respectively) (see Figs. 2-4).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726